      Case 1:20-cv-01924-ELR-JKL Document 14 Filed 06/10/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CHAD BACON, individually and on behalf            )
of others similarly situated                      )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                ) CASE NO: 1:20-cv-01924-ELR
                                                  )
LEXISNEXIS RISK SOLUTIONS, INC.                   )
                                                  )
       Defendant.                                 )
                                                  )


            CERTIFICATE OF INTERESTED PERSONS AND
               CORPORATE DISCLOSURE STATEMENT

      Pursuant to Local Rule 3.3 and Federal Rule of Civil Procedure 7.1,

Defendant LexisNexis Risk Solutions Inc. (“LNRS”) files this Certificate of

Interested Persons and Corporate Disclosure Statement, stating as follows:

      (1) The undersigned counsel of record for a party to this action certifies

         that the following is a full and complete list of all parties in this action,

         including any parent corporation and any publicly held corporation that

         owns 10% or more of the stock of a party:

             a. Plaintiff: Chad Bacon

             b. Defendant: LexisNexis Risk Solutions, Inc.
Case 1:20-cv-01924-ELR-JKL Document 14 Filed 06/10/20 Page 2 of 6




             i. LNRS is not a publicly owned company, nor does it own

                 ten percent or more of the stock of any publicly owned

                 company. LNRS is a wholly owned subsidiary of

                 LexisNexis Risk Assets Inc. LexisNexis Risk Assets Inc.

                 is a wholly owned subsidiary of LexisNexis Risk Holdings

                 Inc. LexisNexis Risk Holdings Inc. is a wholly owned

                 subsidiary of RELX Inc. RELX Inc. is a wholly owned

                 subsidiary of RELX US Holdings Inc. The ultimate parent

                 of RELX US Holdings Inc. is RELX Group plc, which is

                 owned by RELX PLC (LSE: REL; NYSE: RELX).

(2) The undersigned further certifies that the following is a full and

   complete list of all other persons, associations, firms, partnerships, or

   corporations having either a financial interest in or other interest which

   could be substantially affected by the outcome of this particular case:

      a. For Defendant: None.

(3) The undersigned further certifies that the following is a full and

   complete list of all persons serving as attorneys for the parties in this

   proceeding:

      a. For Plaintiff:
Case 1:20-cv-01924-ELR-JKL Document 14 Filed 06/10/20 Page 3 of 6




                             Gary B. Andrews , Jr.
                             Blake Andrews Law Firm, LLC
                             1831 Timothy Dr.
                             Atlanta, GA 30329
                             770-828-6225
                             Email: blake@blakeandrewslaw.com

                             E. Michelle Drake
                             John G. Albanese
                             Berger & Montague, P.C. -MN
                             Suite 505
                             43 SE Main Street
                             Minneapolis, MN 55414
                             612-594-5999
                             Email: emdrake@bm.net
                             Email: jalbanese@bm.net

                             Micheal Shane Perry
                             Collum & Perry
                             109 W. Statesville Avenue
                             Mooresville, NC 28115
                             704-663-4187
                             Email: shane@collumperry.com

      b. For Defendant:

                             Donald MacKaye Houser
                             Alston & Bird, LLP - Atl
                             Suite 4900
                             1201 West Peachtree St.
                             Atlanta, GA 30309-3424
                             404-881-7000
                             Email: donald.houser@alston.com

                             James F. McCabe
                             Bao-Ngan (Tina) V. Ngo
                             Alston & Bird, LLP - SF
Case 1:20-cv-01924-ELR-JKL Document 14 Filed 06/10/20 Page 4 of 6




                               560 Mission Street
                               Suite 2100
                               San Francisco, CA 94105
                               415-243-1000
                               Email: jim.mccabe@alston.com
                               Email: tina.ngo@alston.com



Respectfully submitted this 10th day of June, 2020.


                               /s/ James F. McCabe
                               James F. McCabe (admitted pro hac vice)
                               Tina V. Ngo (admitted pro hac vice)
                               ALSTON & BIRD LLP
                               560 Mission Street
                               Suite 2100
                               San Francisco, CA 94105
                               Phone: (415) 243-1000
                               jim.mccabe@alston.com
                               tina.ngo@alston.com

                               Donald M. Houser
                               Georgia Bar No. 157238
                               ALSTON & BIRD LLP
                               One Atlantic Center
                               Suite 4900
                               1201 West Peachtree Street
                               Atlanta, GA 30309
                               Phone: (404) 881-7000
                               Fax: (404) 881-7777
                               donald.houser@alston.com

                               Counsel for LexisNexis Risk
                               Solutions, Inc.
      Case 1:20-cv-01924-ELR-JKL Document 14 Filed 06/10/20 Page 5 of 6




                    CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1D, I hereby certify that this document has been

prepared in Times New Roman, 14-point font, one of the font and point selections

approved by this Court in Local Rule 5.1C.

                                     /s/ James F. McCabe
                                     James F. McCabe (admitted pro hac vice)
                                     ALSTON & BIRD LLP
                                     560 Mission Street
                                     Suite 2100
                                     San Francisco, CA 94105
                                     Phone: (415) 243-1000
                                     jim.mccabe@alston.com
     Case 1:20-cv-01924-ELR-JKL Document 14 Filed 06/10/20 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that on this day, I caused the foregoing to be electronically

filed with the Clerk of Court using the CM/ECF system, which will send

notification of the filing to all counsel of record.

      This 10th day of June, 2020.

                                        /s/ James F. McCabe
                                        James F. McCabe (admitted pro hac vice)
                                        ALSTON & BIRD LLP
                                        560 Mission Street
                                        Suite 2100
                                        San Francisco, CA 94105
                                        Phone: (415) 243-1000
                                        jim.mccabe@alston.com
